           Case 1:20-cv-03216-CM Document 2 Filed 04/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILLIAM FIGUEROA,

                              Petitioner,
                                                                     20-CV-3216 (CM)
                       -against-
                                                                 ORDER OF DISMISSAL
 WILLIAM F. KEYSER,

                              Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated in Sullivan Correctional Facility, brings this pro se

emergency petition for a writ of habeas corpus under 28 U.S.C. § 2254, seeking release from

custody due to the extraordinary circumstances created by the COVID-19 pandemic. The Court

denies the petition for the reasons set forth below.

       Petitioner has previously submitted to this Court a substantially similar petition seeking

emergency release from custody because of the COVID-19 pandemic. That case is pending

before Judge John G. Koeltl of this Court under case number 20-CV-3013 (JGK). Because this

petition raises the same claims, no useful purpose would be served by litigating this duplicate

petition. Therefore, this petition is denied without prejudice to Petitioner’s pending application

under case number 20-CV-3013 (JGK).

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

       Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.
           Case 1:20-cv-03216-CM Document 2 Filed 04/24/20 Page 2 of 2



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   April 24, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
